NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AROGANT HOLLYWOOD; ALISON                       No. 20-55012
HELEN FAIRCHILD,
                                                D.C. No. 2:18-cv-02098-JGB-GJS
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

CARROWS CALIFORNIA FAMILY
RESTAURANTS, INC.; et al.,

                Defendants-Appellees.


AROGANT HOLLYWOOD; ALISON                       No. 20-55013
HELEN FAIRCHILD,
                                                D.C. No. 5:18-cv-01822-JGB-GJS
                Plaintiffs-Appellants,

 v.

PUBLIC STORAGE, INC.; et al.,

                Defendants-Appellees.


AROGANT HOLLYWOOD,                              No. 20-55014

                Plaintiff-Appellant,            D.C. No. 2:18-cv-05607-JGB-GJS

 v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
CITY OF SOUTH PASADENA; et al.,

                Defendants-Appellees.


AROGANT HOLLYWOOD; ALISON                       No. 20-55075
HELEN FAIRCHILD,
                                                D.C. No. 5:18-cv-01664-JGB-GJS
                Plaintiffs-Appellants,

 v.

2200 ONTARIO LLC, a California Limited
Liability Corporation; et al.,

                Defendants-Appellees.

                   Appeals from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      In these consolidated appeals, Arogant Hollywood and Alison Helen

Fairchild appeal pro se from the district court’s order declaring them to be

vexatious litigants and entering a pre-filing review order against them. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.




      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2           20-55012, 20-55013, 20-55014, 20-55075
Ringgold-Lockhart v. County of Los Angeles, 761 F.3d 1057, 1062 (9th Cir. 2014).

We affirm.

      The district court did not abuse its discretion in declaring Hollywood and

Fairchild to be vexatious litigants and entering a pre-filing review order against

them after providing notice and an opportunity to be heard, developing an adequate

record for review, making substantive findings as to the frivolous and harassing

nature of Hollywood and Fairchild’s litigation history, and narrowly tailoring the

prohibition on future filings. See id. (setting forth requirements for pre-filing

review orders).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Hollywood’s opposed motion for an order requiring appellees to re-serve the

supplemental excerpts of record is denied. All other pending motions are

granted. The Clerk will file Hollywood’s corrected reply brief, Hollywood’s

supplemental brief, Fairchild’s supplemental brief, and Fairchild’s reply brief.

      AFFIRMED.




                                           3            20-55012, 20-55013, 20-55014, 20-55075